Citation Nr: 1401169	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4. Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1965 to May 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 2005 and April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the claims pending before the Board. 


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal on the claims for entitlement to service connection for bilateral hearing loss disability, tinnitus, a skin rash and hypertension have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202. 

Withdrawal may be made by the Veteran or by his authorized representative.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204. 

In May 2010, the Veteran perfected an appeal to the Board on the issues herein pending.  In a written statement received in December  2013, and prior to the Board promulgating a decision in the appeal, the Veteran withdrew his appeal of the claims. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal and the appeal is dismissed. 


ORDER

The appeal as to the claim of entitlement to service connection for hypertension is dismissed.

The appeal as to the claim of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to the claim of entitlement to service connection for tinnitus is dismissed.

The appeal as to the claim of entitlement to service connection for a skin rash is dismissed.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


